     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 1 of 20



                     UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA
                       CIVIL NO. 20-621(DSD/DTS)


Greenstate Credit Union,
on Behalf of Itself and All
Others Similarly Situated,

                  Plaintiff,

v.                                                     ORDER

Hy-Vee, INC.,

                  Defendant.


     Kate M. Baxter-Kauf, Esq. and Lockridge Grindal Nauen PLLP
     100 Washington Ave South Suite 2200 Minneapolis, MN 55401,
     for plaintiff.

     Paul G Karlsgodt, Esq. and Baker & Hostetler LLP 1801
     California Street Suite 4400 Denver, CO 80202, for defendant.


     This matter is before the court upon defendant Hy-Vee, Inc.’s

motion   to   dismiss   for    improper   venue   or    lack   of   personal

jurisdiction, or, in the alternative, to transfer venue.            Based on

a review of the file, record, and proceedings herein, and for the

following reasons, the motion is denied but the court will allow

for an interlocutory appeal under 28 U.S.C. § 1292 should either

party seek one.



                                BACKGROUND

     This class action dispute arises from defendant’s alleged

negligence and violation of the Minnesota Plastic Card Security
       CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 2 of 20



Act regarding its handling of a data breach that exposed sensitive

payment card data.      Compl. ¶¶ 62–93.         Plaintiff contends that,

from November 2018 to August 2019, computer hackers installed

malicious software (malware) on defendant’s point-of-sale systems

at its fuel pumps, drive-thru coffee shops, and restaurants.              Id.

¶ 2.   This malware allowed the hackers to access Hy-Vee customers’

payment card data, including the cardholder’s name, credit or debit

card number, and expiration date.        Id. ¶ 1.

       Plaintiff alleges that defendant failed to implement adequate

data security measures to ward off such data breaches and failed

to timely discover and contain the data breach.                 Id. ¶¶ 3–4.

Specifically,    plaintiff    asserts     that    defendant    “refused    to

implement   certain   best   practices,    failed    to   upgrade   critical

security systems, used outdated point-of-sale systems, ignored

warnings about the vulnerability of its computer network, and

disregarded and/or violated applicable industry standards.”               Id.

¶ 3.    Defendant’s alleged failures included hiring un- or under-

qualified    information     technology     management        professionals,

ignoring warnings that its systems were susceptible to attack by

hackers, failing to implement protocols that would have protected

against the installation of malware, failing to install adequate

software to monitor unauthorized access to its data, and failing

to comply with industry standards and Federal Trade Commission

requirements regarding data security.            Id. ¶¶ 32, 36–46.      These

                                     2
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 3 of 20



failures,    in   turn,     harmed    plaintiff    and    other    financial

institutions that issue payment cards such as those compromised in

the data breach.        Id. ¶ 5.     As a result of defendant’s alleged

failings, plaintiff and other financial institutions were required

to cancel and reissue compromised cards and reimburse their members

and customers for fraudulent charges.         Id. ¶¶ 5, 49.

     Plaintiff is a federally chartered credit union with its

principal place of business in North Liberty, Iowa.                 Id. ¶ 7.

Plaintiff serves over 210,000 members at its twenty-six branch

locations, all of which are located in Iowa.            Courtney Decl. ¶ 2.

Plaintiff has three primary ways through which a person can become

a member.    Id. ¶ 3.    First, membership is open to anyone living or

working in Iowa, or living or working in ten Illinois counties or

three Wisconsin counties bordering Iowa.          Id.   Second, plaintiff’s

membership is open to University of Iowa students, staff, and

alumni, some of whom “may live anywhere, including in Minnesota.”

Id. ¶ 4.    Third, membership is open to direct relatives of current

GreenState    Credit    Union   members.    Id.    ¶ 5.     Of    plaintiff’s

approximately 210,000 members, 1,158 (or approximately half of one

percent) have Minnesota addresses.         Id. ¶ 7.

     Defendant is an Iowa corporation with its principal place of

business in West Des Moines, Iowa.          Compl. ¶ 12; Tingley Decl.,

ECF No. 22, ¶ 1.       Defendant operates 264 stores in eight states.

Tingley Decl. ¶ 1.       Thirty-eight of those stores are in Minnesota

                                       3
         CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 4 of 20



and defendant is registered to do business here.           Id. ¶ 3; Baxter-

Kauf Decl. ¶ 2; id. Ex. A.          During fiscal year 2019, 12.38% of

defendant’s total revenue came from its Minnesota locations, and

as of April 2020, 13.77% of defendant’s workforce was assigned to

Minnesota locations.       Tingley Decl. ¶ 3.      Defendant’s information

technology department, which is responsible for maintaining its

data security, and its chief technology officer, who is responsible

for making decisions regarding defendant’s data and information

security policies and practices, operate out of a facility near

its headquarters in West Des Moines, Iowa.           Id. ¶¶ 6–10.

     Defendant now moves to dismiss plaintiff’s complaint for lack

of personal jurisdiction or, in the alternative, to transfer venue.

Specifically, defendant contends that this court lacks general

jurisdiction over it because it is not “at home” in Minnesota, and

that this court lacks specific jurisdiction over it because all of

the relevant events took place in Iowa.          Alternatively, defendant

argues that this action should be transferred to the Central

District of Illinois either pursuant to the first-filed rule or

for the convenience of the parties and in the interest of justice. 1




     1 Defendant’s argument regarding the first-filed rule centers
on three class action lawsuits that were filed against defendant
in October and November of 2019 on behalf of consumers affected by
the data breach. See ECF No. 22 Ex. C. Defendant and the various
consumer plaintiffs agreed to consolidate those actions in the
Central District of Illinois. Id.
                                       4
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 5 of 20



     Plaintiff opposes defendant’s motion, arguing that this court

has both general jurisdiction over defendant under Knowlton v.

Allied Van Lines, Inc., 900 F.2d 1196 (8th Cir. 1990), and specific

jurisdiction over defendant.           Plaintiff further contends that

transfer is not warranted because the first-filed rule does not

apply and transfer would not serve the convenience of the parties

or the interests of justice.



                                 DISCUSSION

I.   Personal Jurisdiction

     To   survive   a   motion    to   dismiss    for   lack   of    personal

jurisdiction, a plaintiff must establish a prima facie case that

the forum state has personal jurisdiction over the defendant.            See

Stevens v. Redwing, 146 F.3d 538, 543 (8th Cir. 1998).                In the

absence of an evidentiary hearing, the court “must look at the

facts in the light most favorable to the nonmoving party and

resolve all factual conflicts in favor of that party.”                 Dakota

Indus., Inc. v. Dakota Sportswear, Inc., 946 F.2d 1384, 1387 (8th

Cir. 1991) (citations omitted).            The court “may look beyond the

pleadings   to   determine   whether       personal   jurisdiction   exists,

including reviewing affidavits and other exhibits.”            Pederson v.

Frost, 951 F.3d 977, 979 (8th Cir. 2020).

     A federal court may assume jurisdiction over a nonresident

defendant “only to the extent permitted by the long-arm statute of

                                       5
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 6 of 20



the forum state and by the Due Process Clause.”         Romak USA, Inc.

v. Rich, 384 F.3d 979, 984 (8th Cir. 2004) (citation and internal

quotation marks omitted).     Because the Minnesota long-arm statute

“confers jurisdiction to the fullest extent permitted by the Due

Process   Clause,”    the   court   need   only   consider   due   process

requirements.   Coen v. Coen, 509 F.3d 900, 905 (8th Cir. 2007)

(citation omitted).    Whether the exercise of personal jurisdiction

over a defendant comports with due process depends on whether the

defendant has sufficient contacts with Minnesota such that it

“should reasonably anticipate being haled into court” here. World-

Wide Volkswagen, 444 U.S. 286, 292 (1980); see also Digi–Tel

Holdings, Inc. v. Proteq Telecomm. (PTE), Ltd., 89 F.3d 519, 522

(8th Cir. 1996).     The court looks to a defendant’s contacts with

the forum state to determine whether it has “purposefully avail[ed]

itself of the privilege of conducting activities” in that state.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 475 (1985).

     A defendant’s contacts with the forum state may allow the

court to exercise jurisdiction that is either general or specific.

Burger King Corp. v. Rudzewicz, 471 U.S. 462, 472 (1985); see also

Viasystems, Inc. v. EBM-Papst St. Georgen GmbH & Co., KG, 646 F.3d

589, 593 (8th Cir. 2011).     Under the Due Process Clause, the court

may exercise general jurisdiction “to hear ‘any and all claims

against’ a defendant if its ‘affiliations with the State are so

continuous and systematic as to render [it] essentially at home in

                                     6
      CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 7 of 20



the forum State.’” Creative Calling Sols., Inc. v. LF Beauty Ltd.,

799 F.3d 975, 979 (8th Cir. 2015) (quoting Daimler AG v. Bauman,

571 U.S. 117, 127 (2014)).     Alternatively, the court may exercise

specific jurisdiction when the defendant has sufficient minimum

contacts with the forum state and the cause of action arises from

those contacts.   Id. at 979–90 (citing Daimler, 571 U.S. at 127)).

II.   Specific Jurisdiction

      Plaintiff   argues   that   the   court   may   exercise    specific

jurisdiction over defendant because it has sufficient minimum

contacts with Minnesota and the cause of action arises from those

contacts.    Defendant asserts that, despite its contacts with

Minnesota, plaintiff’s cause of action arises out of alleged

wrongful conduct that occurred in Iowa, not Minnesota.           The court

agrees with defendant.

      To determine whether there is specific jurisdiction, the

court considers the following factors: “(1) the nature and quality

of defendant’s contacts with the forum state; (2) quantity of

contacts; (3) source and connection of the cause of action with

those contacts; and to a lesser degree, (4) the interest of the

forum state; and (5) the convenience of the parties.”            Wessels,

Arnold & Henderson v. Nat’l Med. Waste, Inc., 65 F.3d 1427, 1432

(8th Cir. 1995) (citations omitted).      “The first three factors are

of primary importance, and the last two are secondary factors.”

Digi-Tel Holdings, 89 F.3d at 523.

                                    7
         CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 8 of 20



     With regard to the first and second factors, defendant does

not deny that it has some contacts with Minnesota.              It operates

thirty-eight stores in Minnesota — out of a total of 264 stores in

eight states — and generates 12.38% of its revenue here.                  In

addition, 13.77% of its workforce is assigned to a Minnesota

location.

     The third factor is where plaintiff’s argument regarding

specific jurisdiction falls short.           The gravamen of plaintiff’s

complaint is that defendant failed to implement adequate data

security measures, and plaintiff was harmed as a result.                  As

explained above, all of the decisions regarding defendant’s data

security     are   made   by   its   chief   technology   officer   and   the

information technology department, both of which are located in

West Des Moines, Iowa.         Further, the systems and infrastructure

responsible for managing and monitoring defendant’s enterprise-

wide data security are located in Iowa.              As such, the alleged

wrongful conduct that led to plaintiff’s harm occurred in Iowa and

plaintiff has not established that its cause of action is related

to defendant’s Minnesota contacts.             The court therefore lacks

specific jurisdiction. 2


     2   The fourth and fifth factors either weigh in favor of
declining the exercise of specific jurisdiction or are neutral.
Although plaintiff alleges that some of its Minnesota members were
harmed in the data breach, it is not clear that enough of its
members live in Minnesota such that the state would have a strong
interest in this litigation taking place here.       And although
                                       8
       CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 9 of 20



III. General Jurisdiction

       Plaintiff also argues that the court may exercise general

jurisdiction    over   defendant    under    Knowlton    because   it   has

registered to do business here and therefore consented to personal

jurisdiction here.     Defendant asserts that the exercise of general

jurisdiction in Minnesota would be improper because it is not “at

home” here, and argues that recent decisions from the United States

Supreme Court make clear that registering to do business in a state

is not enough to confer general jurisdiction.            Ultimately, the

court agrees with plaintiff that Knowlton controls and the court

may exercise general jurisdiction over defendant.

       A. “At Home” Analysis

       The exercise of general jurisdiction allows the court to

adjudicate any cause of action against a defendant, regardless of

whether that cause of action arose out of defendant’s contacts

with the forum state.       See Creative Calling Sols., 799 F.3d at

979.    Under the Due Process Clause, “[a] court may assert general

jurisdiction    over   foreign     (sister-state    or   foreign-country)

corporations to hear any and all claims against them when their

affiliations with the State are so ‘continuous and systematic’ as

to render them essentially at home in the forum State.”            Goodyear




Minnesota is not an inconvenient forum, because both plaintiff and
defendant are principally located in Iowa, Iowa appears to be more
a more convenient forum.
                                     9
        CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 10 of 20



Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)

(citing Int’l Shoe Co. v. State of Wash., Off. Unemployment Comp.

& Placement et al., 326 U.S. 310, 317 (1946)).

     The paradigmatic examples of where a corporation may fairly

be considered at home are its place of incorporation and its

principal place of business.           Id. at 924; see also Daimler, 571

U.S. at 137.      The Supreme Court has noted that it is only in an

“exceptional case” that a “corporation’s operations in a forum

other than its formal place of incorporation or principal place of

business may be so substantial and of such a nature as to render

the corporation at home in that State,” thus rendering the exercise

of general jurisdiction appropriate.              Daimler, 571 U.S. at 139

n.19.

     Defendant is neither incorporated in Minnesota nor is its

principal place of business here.           Further, given the proportion

of defendant’s business that occurs in Minnesota, this is not an

exceptional case wherein defendant’s operations within Minnesota

are “so substantial and of such a nature as to render it” at home

here.     Id.    Because defendant cannot be considered at home in

Minnesota,      the   exercise    of    general    jurisdiction   would   be

inconsistent with the Due Process Clause.

     B. Knowlton and Consent to Personal Jurisdiction

     Although the exercise of general jurisdiction here would be

inconsistent with the Due Process Clause, “it is well-established

                                       10
        CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 11 of 20



that consent is an independent basis for the exercise of personal

jurisdiction.”      Am. Dairy Queen Corp. v. W.B. Mason Co., Inc., No.

18-cv-693, 2019 WL 135699, at *3 (D. Minn. Jan. 8, 2019) (citing

Ins. Corp. of Ireland v. Compagnie des Bauxites de Guinee, 456

U.S. 694, 703 (1982)).          Both the Eighth Circuit and the Minnesota

Supreme Court have held that corporations that are registered in

and   have   an   agent   for    service    of   process    in   Minnesota   have

consented to the exercise of general jurisdiction.                See Knowlton,

900 F.2d at 1200; Rykoff-Sexton, Inc. v. Am. Appraisal Assocs.,

Inc., 469 N.W. 2d 88, 90-91 (Minn. 1991).                  There is no dispute

that defendant is registered to do business in Minnesota and has

a registered agent for service of process here.

      Defendant     argues   that    Knowlton    and   Rykoff-Sexton     are   no

longer good law after the Supreme Court’s more recent decisions in

Goodyear, Daimler, and BNSF Railway Co. v. Tyrrell, 137 S. Ct.

1549.     As discussed above, Goodyear and Daimler held that the

exercise of general jurisdiction under the Due Process Clause may

only be allowed in forums where the defendant can be considered

“at home.”      Goodyear, 564 U.S. at 924; Daimler, 571 U.S. at 127.

The Court in BNSF explained that “in-state business ... does not

suffice to permit the assertion of general jurisdiction over claims

... that are unrelated to any activity occurring in” the forum

state.     137 S. Ct. at 1559.



                                       11
      CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 12 of 20



      Neither Goodyear, Daimler, nor BNSF addressed whether consent

pursuant to a state’s corporate registration statute is sufficient

to   confer    general        jurisdiction.            BNSF   expressly       declined   to

consider      whether         the     defendant        had    consented       to   general

jurisdiction because that issue was not addressed by the lower

court.     Id.      That being said, these cases still raise serious

questions as to whether the exercise of general jurisdiction over

a defendant based on its registration to do business under state

corporate registration statute’s such as Minnesota’s is proper.

See Brown v. Lockheed Martin Corp., 814 F.3d 619, 639–40 (2d Cir.

2016).     This is especially true given the fact that the Supreme

Court in Daimler cautioned against giving too much weight to cases

upon which both Knowlton and Rykoff-Sexton relied in reaching their

decisions.       Daimler, 571 U.S. at 139 n.19.

      The Second Circuit Court of Appeals explained why Goodyear,

Daimler,      and   BNSF      call     into   question        whether     a   defendant’s

registration        to   do    business       in   a    state    can    confer     general

jurisdiction.        In Brown, the Second Circuit stated that:

      [i]f mere registration and the accompanying appointment
      of an in-state agent — without an express consent to
      general jurisdiction — nonetheless sufficed to confer
      general   jurisdiction   by  implicit   consent,   every
      corporation would be subject to general jurisdiction in
      every state in which it registered, and Daimler's ruling
      would be robbed of meaning by a back-door thief.

814 F.3d at 639–40.                 Other courts, including some in the

Eighth Circuit, have also determined that implied consent

                                              12
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 13 of 20



under state corporate registration statutes is inconsistent

with the Supreme Court’s more recent general jurisdiction

jurisprudence.    See Am. Dairy Queen Corp., 2019 WL 135699, at

*5 (collecting cases).        Many courts, however, even after

Daimler   and    Goodyear,    have    upheld      the   notion    that   a

corporation consents to general jurisdiction by registering

and appointing an agent for service of process in a state.

See id. at *4 (collecting cases).

     Although    defendant    makes   a    compelling     argument   that

Knowlton is inconsistent with the Supreme Court’s recent

general jurisdiction decisions, the court agrees with other

courts in this district that it is still bound by Knowlton.

Accordingly, because defendant has consented to the exercise

of general jurisdiction by registering to do business and

appointing an agent for service of process in Minnesota,

defendant’s     motion   to   dismiss       for    lack     of    personal

jurisdiction must be denied.

     C. Interlocutory Appeal Under 28 U.S.C. § 1292(b)

     Because other courts have rejected Knowlton’s reasoning

in light of more recent Supreme Court jurisprudence, the court

requested supplemental briefing from the parties on whether

granting an interlocutory appeal on this question would be

appropriate.       Interlocutory      appeals      should    be   granted

sparingly, and only when such an appeal (1) “involves a

                                      13
        CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 14 of 20



controlling question of law,” (2) “as to which there is a

substantial ground for difference of opinion,” and (3) “that

an immediate appeal from the order may materially advance the

ultimate     termination     of    the    litigation.”            28   U.S.C.

§ 1292(b); see also White v. Nix, 43 F.3d 374, 376 (8th Cir.

1994).     After review of the parties’ supplemental briefing,

the court determines that allowing an interlocutory appeal is

appropriate in this instance.

       First,    whether   the    exercise    of   general    jurisdiction

under Knowlton is proper involves a controlling question of

law.    “A question is ‘controlling’ if error in its resolution

would warrant reversal of a final judgment or dismissal.”

Max Daetwyler Corp. v. Meyer, 575 F. Supp. 280, 282 (E.D.

Penn.    1983),    certified      question    answered      sub    nom.   Max

Daetwyler Corp. v. R. Meyer, 762 F.2d 290 (3d Cir. 1985).

Because the court has determined that it only has personal

jurisdiction over defendant under Knowlton, whether Knowlton

remains good law presents a controlling question of law.                   If

this court were found to have lacked personal jurisdiction

over the defendant on appeal, any decision by this court would

be reversed and this action would be dismissed.

       Second,    although       controlling       Eighth    Circuit      and

Minnesota Supreme Court cases are in agreement, there is a

substantial ground for difference of opinion as to whether

                                         14
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 15 of 20



those opinions remain good law in light of the recent Supreme

Court decisions discussed above.          Indeed, although ultimately

determining that Knowlton and Rykoff-Sexton control, courts

in this district have recognized that those cases may no

longer comport with the Supreme Court’s narrowing of general

jurisdiction.        See, e.g., Am. Dairy Queen Corp., 2019 WL

135699, at *6.       Other courts within the Eighth Circuit have

gone farther, holding that Knowlton is no longer controlling.

See Alvarracin v. Volume Servs., Inc., No. 16-cv-6115, 2017

WL 1842701, at *2 (W.D. Mo. May 4, 2017); Beard v. SmithKline

Beecham Corp., No. 4:15-cv-1833, 2016 WL 1746113, at *2 (E.D.

Mo. May 3, 2016); Keeley v. Pfizer Inc., No. 4:15-cv-0583,

2015 WL 3999488, at *4 (E.D. Mo. July 1, 2015).

     Third, an interlocutory appeal would “materially advance

the ultimate termination of the litigation.”                    28 U.S.C.

§ 1292(b).    Plaintiff argues that such an appeal would not

materially    advance        the   ultimate    termination       of   this

litigation    because,        in   the    event     this     court    lacks

jurisdiction, plaintiff would simply re-file this matter in

the Central District of Illinois where both parties have

consented to jurisdiction.              In support of its argument,

plaintiff    cites    this    court’s    decision   in     American   Dairy

Queen, in which the court determined that an interlocutory

appeal on this same question was not appropriate because it

                                         15
       CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 16 of 20



would likely be a long, drawn-out process.                   2019 WL 1767409,

at *2.

       Although the same may be true here, the court determines

that the third prong of § 1292(b) is still met because “a

decision     on    appeal         may   avoid     protracted      an    expensive

litigation.”           Schwendimann v. Arkwright Advanced Coating,

Inc., No. 11-cv-820, 2012 WL 5389674, at *5 (D. Minn. Nov. 2,

2012).      Unlike in American Dairy Queen, which involved a

single   plaintiff          and   defendant,      here    plaintiff      seeks   to

represent a class of hundreds of similarly situated financial

institutions.          Compl. ¶ 56.       Any delay in this case caused by

what   could      be    a    long   interlocutory         appeals      process   is

outweighed by the fact that a “significant amount of time,

funds, and effort will necessarily be expended by the parties

and the court if this matter proceeds to resolution of the

substantive merits of plaintiff’s complaint.”                     Max Daetwyler

Corp., 575 F. Supp. at 282.               Because an interlocutory appeal

would materially advance the ultimate resolution of this case

in   this    forum,         the   third    prong     of   § 1292(b)      is   met.

Accordingly,      the       court   would    allow    for    an   interlocutory

appeal in the event either party wishes to seek one.




                                             16
      CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 17 of 20



IV.   Venue

      Defendant also moves to transfer venue under the first-filed

rule or 28 U.S.C. § 1404(a). 3           Plaintiff opposes defendant’s

motion, arguing that the first-filed rule does not apply here and

that transfer under § 1404(a) is not warranted.         The court agrees

with plaintiff.

      A. First-Filed Rule

      Under the first-filed rule, where parallel actions are filed

in different jurisdictions, “the first court in which jurisdiction

attaches has priority to consider the case.”         U.S. Fire Ins. Co.

v. Goodyear Tire & Rubber Co., 920 F.2d 487, 388 (8th Cir. 1990).

The rule is not meant to be rigid or inflexible, but it does

require that “substantially the same parties [are] litigating

substantially the same issues” in the parallel actions.         Wright v.

Walden Univ., LLC, No. 16-cv-4037, 2017 WL 1435717, at *3 (D. Minn.

Apr. 21, 2017).     Although there is some overlap in factual and

legal issues between this action and the consumer class action

pending in the Central District of Illinois, there is no overlap

between the putative members of these class actions.         Accordingly,

application of the first-filed rule is inappropriate.




      3Defendant also moved to dismiss for improper venue. Because
the court has determined that it has personal jurisdiction over
defendant, the court denies its motion because venue is proper
under 28 U.S.C. § 1391(b)(1).
                                    17
        CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 18 of 20



        B. 28 U.S.C. § 1404(a)

     Under § 1404(a), a court may at its discretion transfer a

case to any other district where the case could have been brought.

In determining whether transfer is appropriate, a court considers

“(1) the convenience of the parties, (2) the convenience of the

witnesses, and (3) the interests of justice.”            Terra Int'l, Inc.

v. Miss. Chem. Corp., 119 F.3d 688, 691 (8th Cir. 1997).                  These

factors, however, are not exhaustive, and courts must make a “case-

by-case evaluation of the particular circumstances at hand.”               Id.

When considering the interests of justice, the court looks to the

following factors: “judicial economy, (2) the plaintiff’s choice

of forum, (3) the comparative costs to the parties of litigating

in each forum, (4) each party’s ability to enforce a judgment, (5)

obstacles to a fair trial, (6) conflict of law issues, and (7) the

advantages of having a local court determine questions of local

law.”     Id. at 696.     Defendant bears the burden of showing that

plaintiff’s choice of forum is inconvenient because federal courts

generally give “considerable deference to a plaintiff's choice of

forum.”     Id. at 695.

     Defendant contends that the convenience of the parties and

witnesses warrants transfer of this action to the Central District

of Illinois.     Defendant argues that, because most of the witnesses

would be traveling from plaintiff’s and defendant’s corporate

headquarters, it would be easier for them to travel to the Central

                                      18
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 19 of 20



District    of   Illinois      courthouse    because   it   is    geographically

closer than the District of Minnesota courthouse.                 Defendant also

maintains that the interests of justice favor transferring this

action. The court disagrees.

     Regarding the convenience of the parties and the witnesses,

the court finds that the Central District of Illinois is no more

convenient than the District of Minnesota.             The driving distances

between plaintiff’s and defendant’s headquarters and those two

locations     are   roughly      equivalent,    and    both      locations   have

accessible international airports.           Further, the factors the court

considers regarding the interests of justice do not weigh heavily

one way or the other.       Of the factors listed above, only the first

three have the potential to come into play here.                 The court finds

that neither judicial economy nor the comparative costs to the

parties of litigating in either forum weighs in favor of transfer.

This action and the consumer class action are distinct enough from

each other that judicial economy is not affected by these actions

continuing in different forums.              Thus, the court will defer to

plaintiff’s      choice   of    forum   in   finding   that      transfer    under

§ 1404(a) is not warranted.




                                        19
     CASE 0:20-cv-00621-DSD-DTS Doc. 55 Filed 11/10/20 Page 20 of 20



                              CONCLUSION

     Accordingly, based on the above, IT IS HEREBY ORDERED that:

     1.   The motion to dismiss or transfer venue [ECF No. 19] is

denied; and

     2.   The court has determined that an interlocutory appeal

under 28 U.S.C. § 1292(b) would be appropriate in this matter;

     3.   In   the   event   either     party   wishes   to   pursue   an

interlocutory appeal, it shall apply for interlocutory appeal to

the Eighth Circuit Court of Appeals within ten days; and

     4.   In the event either party applies for an interlocutory

appeal and the Eighth Circuit Court of Appeal permits the appeal,

this matter shall be stayed pending resolution of the interlocutory

appeal.

Dated: November 10, 2020

                                        s/David S. Doty
                                        David S. Doty, Judge
                                        United States District Court




                                   20
